Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “said loop shaped spring member is unattached to said assembly” is unclear. Referring to the drawings and to the specification, it appears that the spring 92 in fig 9A is clearly operatively connected to the razor, and in fact touches parts of the razor assembly.  Thus, it is not clear how the spring is unattached to the assembly.  In the Remarks filed 10/13/20 Applicant notes that the disclosure states on page 16, lines 21-23, that "the spring member is not permanently secured, mounted or attached to any portion of the assembly such that it is lies on or within but is generally capable of moving within the circular track 94."  To support this limitation.  At best this disclosure seems to denote that the spring is movably attached to the razor but not permanently attached thereto.  For purposes of advancing prosecution this is how the limitation will be interpreted.
Double Patenting
Examiner previously made a Double patenting rejection in the Action dated 4/17/20.  Applicant argued that the amendments obviated the rejection.  Examiner disagrees.  As discussed further below, the free movement of the spring member is not a movement that requires relative movement between the spring and the razor.  As such, the amendments do not obviate the double patenting rejection.  For purposes of clarity the double patenting rejection is repeated below.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14-18, of USPGPUB 20190368566, claims 1, 6, 17-20 of USPGPUB 20190368566 and claims 1 and 18 of USPGPUB 20190299475. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The tables below list all of the limitations of each of the Claims of the present Application and adjacent thereto list the corresponding limitations as they are found in the related applications.
 Because all of the limitations of Claims 1, 3-5, 7, 13-14 are either substantially identical or patentably indistinguishable from the corresponding limitations of the related Applications, Claims 1, 3-5, 7, 13-14 are rejected under a nonstatutory double patenting rejection.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190152077, Kim. 
Regarding Claim 1, Kim discloses a razor (fig, 2A, 100) comprising a cartridge (10); a handle (20/31) coupled to said cartridge (fig 2A); a loop shaped spring member (40) disposed in an assembly (20), said assembly having one or more movable portions (all portions of the part 20 are moveable) wherein said one or more movable portions provide an angular rotation of said handle to said cartridge wherein said loop shaped spring member terminates in distal ends wherein said distal ends curve toward each other and are spaced apart with respect to each other (see second annotated fig 2A), wherein per Claim 7, said loop shaped spring member comprises: a first end portion comprising a first distal end; and a second end portion comprising a second distal end, wherein said first end portion and said first distal end overlap with said second end portion and said second distal end to form an overlapping (see first annotated fig 2A below) wherein per Claim 8, first and second distal ends of said loop shaped spring member contact first and second stop walls of said assembly when said assembly is in a rest position (see annotated fig 4a below), wherein per Claim 9, the one of the distal ends of said loop shaped spring member moves away from one of the stop walls of said assembly during said angular rotation (each distal end of the spring moves away from the stop wall which it does not contact during at least a portion of the rotation of the cartridge), wherein per Claim 12, said loop shaped spring member is fully encompassed within said assembly (fig. 1a), wherein per Claim 13, 3. The Kim razor comprises a skin interconnect member (fig. 2A, 21), wherein per Claim 14, said angular rotation is up to 30 degrees from a center of said assembly, fig 14.
Regarding Claim 16, said first distal end is positioned within said loop shaped spring member (since it is a part of and thus within the spring) and said second distal end is positioned on an outer surface of said loop shaped spring member (since it is on an outer edge of the member).



    PNG
    media_image6.png
    793
    715
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    721
    619
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    732
    581
    media_image8.png
    Greyscale



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 4-5, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened, and a radius of curvature between about 1 mm to about 12 mm.
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, and a radii of curvature between about 1 mm to about 12 mm, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are .

Claims 1-3, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3593416, Edson. 
Regarding Claims 1-3 and 15, Edson discloses a razor (fig. 2; abstract) comprising a cartridge (11); a handle (10) coupled to said cartridge (fig 2); a loop shaped spring member (31) disposed in an assembly (16), said assembly having one or more movable portions (spring arms, being flexible and thus moveable) wherein said one or more movable portions provide an angular rotation of said handle to said cartridge (col. 2, 20-40), wherein per Claim 2, said cartridge and said handle pivot relative to each other (col. 2, 20-40), wherein per Claim 3, said loop shaped spring member comprises circle and also a ring shape (fig 2), wherein per Claim 15, said loop shaped spring member is comprised of flat wire (fig 2, and col. 3, 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20100132204, Brown. 

Kim lacks said loop shaped spring member being comprised of a stainless steel.
Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to allow the pivotal connection to be resilient in nature and to thus allow the user to have greater control over the razor during a shaving operation (par 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by having the spring of Kim be biased via a stainless steel spring assembly in order to allow the user to have greater control over the razor during a shaving operation, as taught by Brown.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/20, with respect to 35 USC 112 rejections and the drawing objections have been fully considered and are persuasive.  The 35 USC 112 rejections and the drawing objections of the previous claims and drawings have been withdrawn. 
Applicant's arguments filed 10/13/20with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that Kim fails to anticipate every element of Claim 1 because Kim lacks “said loop shaped spring member is unattached to said assembly”.  Examiner disagrees.  First, Examiner notes that the limitation is unclear.  As noted in the newly filed 112 rejection, the spring member in the present invention is operatively attached to the razor since it contacts part of the razor, lies within parts of the assembly, and moves within and relative to parts of the razor.  As such it is not clear how the spring is “unattached to” said assembly.  As noted above, this limitation is best understood, and thus interpreted, as the spring movably attached to the razor but not permanently .  
Applicant next argues that Kim lacks the newly added Claim 6 and 7 structure of the ends curving toward one another and the distal ends overlapping one another.  Examiner disagrees.  Looking at the second annotated fig 2A above, Examiner notes that the arrows designate how the ends of the coil spring generally curve toward one another from the top to the bottom of the spring.   Applicant further supports this argument by contending that the ends of the coil spring of Kim diverge away from each other.  Examiner notes that depending on one’s perspective the ends may be considered to be diverging away from one another or curving toward one another, and that as presented the ends overlap one another in at least one plane. 
Applicant next argues that Edson fails to anticipate Claim 1 for the same reasons as indicated for Kim failing to anticipate the Claim.  Examiner disagrees.  As in Kim, the Edmond spring moves within the Edmond assembly and is thus “unattached” to the razor of Kim as is the spring of the present invention.
Finally, Applicant argues that the amendments to the Claims obviate the double patenting rejections made in the most recent action.  Examiner disagrees.  The springs in the co-pending applications also are unattached in a similar manner to the razor assembly thereof.  In any case Examiner acknowledges Applicant’s willingness to file a terminal disclaimer if necessary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/15/2021